Case 2:20-cv-00125-JRG Document 2 Filed 04/26/20 Page 1 of 2 PageID #: 105




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


ALTPASS LLC,

                      Plaintiff,
                                                              Civil Action No.
              v.
                                                       JURY TRIAL DEMANDED
KYOCERA INTERNATIONAL, INC.,

                     Defendant.


                       CORPORATE DISCLOSURE STATEMENT

       Plaintiff Altpass LLC (“Plaintiff”) is a Texas limited liability company. Plaintiff has no

parent corporation, and no publicly held company owns 10% or more of its stock.



DATED April 26, 2020.                               Respectfully submitted,

                                                    By: /s/ Neal Massand
                                                    Neal G. Massand
                                                    Texas Bar No. 24039038
                                                    nmassand@nilawfirm.com
                                                    Timothy T. Wang
                                                    Texas Bar No. 24067927
                                                    twang@nilawfirm.com
                                                    Stevenson Moore V
                                                    Texas Bar No. 24076573
                                                    smoore@nilawfirm.com


                                                    NI, WANG & MASSAND, PLLC
                                                    8140 Walnut Hill Ln., Ste. 500
                                                    Dallas, TX 75231
                                                    Tel: (972) 331-4600
                                                    Fax: (972) 314-0900

                                                    ATTORNEY FOR PLAINTIFF
                                                    ALTPASS LLC
Case 2:20-cv-00125-JRG Document 2 Filed 04/26/20 Page 2 of 2 PageID #: 106




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of April, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                                      /s/ Neal Massand
                                                      Neal G. Massand
